Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the after-allowance amendment filed 6/18/21.  As directed by the amendment, claims 21-22 have been amended and no claims have been added nor cancelled.  Claims 1-2, 4-9, 11-16, and 18-41 remain in condition for allowance per the recent notice of allowance on 5/13/21.

Reasons for Allowance
The amendment to claim 21 does not affect the scope of the claim.  The amendment to claim 22 changes the scope of the claims; however, the amendment does not affect patentability of the claims.  As such, the claims remain in condition for allowance for the reasons listed in the previous notice of allowance on 5/13/21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COLIN W STUART/Primary Examiner, Art Unit 3785